In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 14-676V
                                        Filed: April 8, 2016

* * * * * * * * * * * * * * * *                           UNPUBLISHED
CHARLES STOREY,                             *
                                            *             Special Master Hamilton-Fieldman
             Petitioner,                    *
                                            *             Attorneys’ Fees and Costs;
v.                                          *             Reasonable Amount Requested to
                                            *             Which Respondent Does Not Object.
SECRETARY OF HEALTH                         *
AND HUMAN SERVICES,                         *
                                            *
             Respondent.                    *
* * * * * * * * * * * * * * * *
Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for Petitioner.
Ryan Daniel Pyles, United States Department of Justice, Washington, D.C., for Respondent.

                                            DECISION 1

       On July 29, 2014, Charles Storey (“Petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 Petitioner alleged that his preexisting bilateral tinnitus
conditioned worsened as a result of the administration of the Influenza (“Flu”) vaccine on
January 10, 2014. On April 8, 2016, the undersigned issued a decision awarding compensation.

        On April 7, 2015, Petitioner filed an Unopposed Motion for Attorneys’ Fees and Costs.
Petitioner requests compensation in the amount of $40,000.00 for fees and costs incurred by his
attorney. Petitioner states that Respondent “has no objection to this amount.” In accordance
with General Order #9, Petitioner’s counsel represents that Petitioner did personally not incur
any costs in pursuit of his vaccine claim.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the purposes espoused in the E-Government Act of 2002. See 44
U.S.C. § 3501 (2012). Each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).


                                                  1
       The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b), (e)(1) (2012). Further, the proposed amount seems reasonable and
appropriate.

       Accordingly, the undersigned hereby awards $40,000.00, representing reimbursement for
attorneys’ fees and costs. The award shall be in the form of a check payable jointly to Petitioner
and Petitioner’s counsel, Andrew D. Downing.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of this decision. 3

       IT IS SO ORDERED.

                                              s/ Lisa Hamilton-Fieldman
                                              Lisa Hamilton-Fieldman
                                              Special Master




3
  Entry of judgment is expedited by the parties’ joint filing of notice renouncing the right to seek
review. Vaccine Rule 11(a).


                                                 2